CARPENTER, J.
This is an action brought to recover upon a negotiable promissory note for $2,500 payable three years after Rate, with interest at 6% per annum. The case was tried before a jury and the jury returned a verdict for the plaintiff: for the full amount of the note, together with interest thereon, the total verdict being $3,117.50. Thereupon the defendants filed a motion for a new trial alleging the usual grounds, and the case is now before this Court upon said motion.
It appeared from the evidence that Stepehen Kuzoian and his brother Sarkis, the plaintiff, were in partnership with the defendant, Meyer S. Jaffa, in the restaurant business in the City of Providence; that they had conducted the restaurant for about ten years, and in 1927 it was agreed by and between the plaintiff and his brother iStepehen and the defendant Meyer S. Jaffa, that the defendant, Meyer S. Jaffa, should purchase their interest in the business; that $40,000 was to be paid in cash and that the defendant, Meyer S. Jaffa was to give the plaintiff two notes, each for $2,500, one payable in two years and one payable in three years. The sale was consummated, the cash was paid and the notes were given, signed by Meyer S. Jaffa and Mamie Jaffa. The first note payable in two years was paid when due. The note payable in three years was not paid, and this suit is brought to recover the amount due on said note together with interest. The defendants claimed that the note for $2,500, payable in three years, was without consideration; that the agreement for the sale of the store was $40,000 in cash and one note for $2,500, and there was some testimony ■ that the note for $2,500, payable in three years upon which this suit was based, was taken or stolen from the desk of the defendant, Meyer S. Jaffa.
The jury believed the story of the plaintiff as. to the transaction and returned a verdict for the plaintiff. The ease presented a pure question of fact and this Court feels that the jury were justified in returning a verdict for the plaintiff in the amount of $3,117.50 and that substantial justice has been done. • Motion for a new trial denied.